DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
	Prosecution is reopened.  Applicant filed a response; amended claims 1, 4-6, 17, and 18; and cancelled claim 21.

Claim Objections
Claim 19 is objected to because of the following informalities: 
“father” should read --farther--.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the support material.”  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 recites “a controller configured to control the plurality of discharge heads so that a probability of discharge of a model material with a predetermined attribute is higher at a position closer to a lateral side of the three-dimensional model.”  Claims 9-16 recite “wherein the controller is configured to, if a shape of the three-dimensional model on the lateral side is a vertical shape or an overhang shape, control the plurality of discharge heads so that the probability of discharge of the model material with the predetermined attribute is higher
at a position closer to the lateral side of the three-dimensional model.” 
Claims 9-16 do not further limit claim 1 by reciting if a shape of the three-dimensional model on the lateral side is a vertical shape or an overhang shape, as the controller is already “configured to control the plurality of discharge heads so that a probability of discharge of a model material with a predetermined attribute is higher at a position closer to a lateral side of the three-dimensional model” as recited in claim 1. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, as detailed below. 

Claim 1 and its dependents are rejected under 35 U.S.C. 101 because the  claimed invention is directed to an abstract idea, more specifically a mathematical concept, without significantly more. The claim recites:
“a controller configured to control the plurality of discharge heads so that a probability of discharge of a model material with a predetermined attribute is higher at a position closer to a lateral side of the three-dimensional model, 
wherein the three-dimensional model is represented by voxels, 
wherein the controller is configured to calculate a color appearance probability for each of the voxels and to generate uniform random numbers.”
These limitations are directed towards a mathematical calculation of a probability of a discharge of a model material with a predetermined attribute and a color appearance probability. 

 This judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the limitations directed towards the mathematical concept, claim 1 only recites  “a plurality of discharge heads that configured for model processing of a three-dimensional model, wherein the plurality of discharge heads is configured to discharge a plurality of model materials with different attributes” and “wherein the controller is configured to set each of the voxels using the uniform random numbers and the color appearance probability.”  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These limitations fail to meaningfully do not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. The claim is not patent eligible.

Dependent claims 2-16 and 19-20 are also not patent eligible, for depending on patent ineligible claim 1. Additionally, claims 2-16 and 19-20 fail to recite any meaningful limitations to integrate the abstract idea into a practical application. 

Claims 2 and 3 recite limitations directed towards a plurality of discharge heads configured to discharging a coloring material and transparent material and the controller configured to control the discharge head such that a probability of discharge of the transparent material is higher at a position closer to the lateral side of the three-dimensional model. Claim 2 and 3 do not recite limitations directed towards a practical application of the color appearance probability as calculated in claim 1. 

Claims 4-6 recite limitations directed towards each of the plurality discharge heads including a support material discharge heads to discharge the support material and the controller configured to control the support material discharge head. Claims 4-6 do not recite limitations directed towards a practical application of the color appearance probability as calculated in claim 1.

Claims 7 and 8 are directed towards the controller configured to control the plurality of discharge heads to that a probability of discharge of a model material with a predetermined hardness or drop size, respective, is higher at a position closer to the lateral side of the three-dimensional model. . Claims 7 and 8 do not recite limitations directed towards a practical application of the color appearance probability as calculated in claim 1.

	Claims 9-16 recite limitations of the controller configured to control the plurality of discharge heads so that the probability of discharge of the model material with the predetermined attribute is higher at a position closer to the lateral side of the three-dimensional model. Claims 9-16 do not recite limitations directed towards a practical application of the color appearance probability as calculated in claim 1.

	Claims 19 and 20 recite limitations of the controller being configured to control the plurality of discharge heads so that the probability of discharge of the model material with the predetermined attribute is higher at the position closer to the lateral side of the three-dimensional model and a probability of discharge of the model material with the predetermined attribute is lower at a position farther from the lateral side of the three-dimensional model. The claims are not directed towards a practical application of the color appearance probability as calculated in claim 1.
	
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, more specifically a mathematical concept, without significantly more. The claim recites:
“the process further comprises: calculating a color appearance probability for each of the voxels and generating uniform random numbers, and setting each of the voxels using the uniform random numbers and the color appearance probability.”
These limitations are directed towards a mathematical calculation of a  color appearance probability. 

 This judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the limitations directed towards the mathematical concept, claim 17 only recites controlling a plurality of discharge heads configured for model processing of a three- dimensional model, and that discharges a plurality of model materials with different attributes so that a probability of discharge of a model material with a predetermined attribute is higher at a position closer to the lateral side of the three-dimensional model. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea or utilizing the calculated color appearance probability.
 These limitations fail to meaningfully do not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. The claim is not patent eligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, more specifically a mathematical concept, without significantly more. The claim recites:
“the process further comprises: calculating a color appearance probability for each of the voxels and generating uniform random numbers, and setting each of the voxels using the uniform random numbers and the color appearance probability.”
These limitations are directed towards a mathematical calculation of a  color appearance probability. 
 This judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the limitations directed towards the mathematical concept, claim 18 only recites generating three-dimensional modeling data in which a probability of discharge of a model material with a predetermined attribute is higher at a position closer to a lateral side of a three-dimensional model, wherein the three-dimensional model is represented by voxels. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
.  
Claims 1, 7-9, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (EP 2447045) and Morovic (PG-PUB 2017/0214821).
Regarding claim 1, Ikeda teaches a three-dimensional molding apparatus comprising: 
a plurality of discharge heads configured for model processing of a three-dimensional model, wherein the discharge heads are configured to discharge a plurality of model materials with different attributes (Figures 1 and 3, [0053]); and
a controller that controls the plurality of discharge heads such that support material, model material, and supporting shell are deposited ([0042], [0044], and [0051]) based on the CAD data for a desired three-dimensional model ([0003] and Figure 2), such as a three-dimensional model comprising an overhang. Ikeda teaches the probability of discharge of a model material with predetermined attribute (e.g., support material SB or SA) is higher at a position closer to a lateral side of the three-dimensional model (Figure 2 and [0035], [0038], [0039]). 

Ikeda does not explicitly teach wherein the controller is configured to calculate a color appearance probability for each of the voxels and to generate uniform random numbers, and wherein the controller is configured to set each of the voxels using the uniform random numbers and the color appearance probability.

	Morovic teaches producing a material volume coverage vector based on probabilistic distribution [0033] and [0048] and using a random threshold to determine the output property value of the voxel (Figure 3 and [0033] and [0055]). 

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed process of determining the output property of the voxel with the process of determining the output property of the voxel of Ikeda, a functionally equivalent mechanism for determining the output property of the voxels for printing.

Regarding claim 4, Ikeda and Morovic teaches the apparatus as applied to claim 1, wherein the plurality of discharge heads each includes a support material discharge head that discharges a support material, and the controller controls the support material discharge head so that the support material is discharged to the lateral side of the three-dimensional model (Ikeda, Figures 1 and 3, [0042], [0044], [0051], [0053]).  

Regarding claim 7, Ikeda and Morovic teaches the apparatus as applied to claim 1, wherein the controller controls the plurality of discharge heads such that a model material with a predetermined hardness (e.g., support material) is discharged at a position closer to the lateral side of the three-dimensional model (Ikeda, Figures 1 and 3, [0042], [0044], [0051], [0053]).  

Regarding claim 8, Ikeda and Morovic teaches the apparatus as applied to claim 1, wherein the controller controls the plurality of discharge heads so that a probability of discharge of a model material having a predetermined drop size (e.g., support material) is discharged at a position closer to the lateral side of the three- dimensional model (Figures 1 and 3, [0042], [0044], [0051], [0053]).  

Regarding claim 9, Ikeda and Morovic teaches the apparatus as applied to claim 1, wherein when a shape of the three-dimensional model on the lateral side is a vertical shape or an overhang shape (Ikeda, Figure 1), the controller controls the plurality of discharge heads so that the probability of discharge of the model material with the predetermined attribute is higher at a position closer to the lateral side of the three-dimensional model (Ikeda, [0042], [0044], [0051], [0053]).  

Regarding claim 16, Ikeda and Morovic teaches the apparatus as applied to claim 8, wherein when a shape of the three-dimensional model on the lateral side is a vertical shape or an overhang shape (Ikeda, Figure 1), the controller controls the plurality of discharge heads so that the so that the support material is discharged closest to the lateral side of the three-dimensional model (i.e., probability of discharge of the model material with the predetermined attribute is higher at a position closer to the lateral side of the three-dimensional model) (Ikeda, [0042], [0044], [0051], [0053]).  

Regarding claim 17, Ikeda teaches a non-transitory computer readable medium storing a three-dimensional modeling program causing a computer to - 30 -execute a process [0025], 
the process comprising controlling a plurality of discharge heads that is used for model processing of a three-dimensional model and that discharges a plurality of model materials with different attributes (Figures 1 and 3, [0053]) (i.e., a probability of discharge of a model material with a predetermined attribute is higher at a position closer to the lateral side of the three-dimensional model
Ikeda does not explicitly teach the three-dimensional model is represented by voxels and calculating a color appearance probability for each of the voxels and generating uniform random numbers; and setting each of the voxels using the uniform random numbers and the color appearance probability.
Morovic teaches producing a material volume coverage vector based on probabilistic distribution [0033] and [0048] and using a random threshold to determine the output property value of the voxel (Figure 3 and [0033] and [0055]). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed process of determining the output property of the voxel with the process of determining the output property of the voxel of Ikeda, a functionally equivalent mechanism for determining the output property of the voxels for printing.

Regarding claim 18, Ikeda teaches a non-transitory computer readable medium storing a three-dimensional modeling program causing a computer to - 30 -execute a process [0025], generating three-dimensional modeling data in which a probability of discharge of a model material with a predetermined attribute (e.g., support material) is higher at a position closer to a lateral side of a three-dimensional model ([0042], [0044], and [0051]).
Ikeda does not explicitly teach the three-dimensional model is represented by voxels and calculating a color appearance probability for each of the voxels and generating uniform random numbers; and setting each of the voxels using the uniform random numbers and the color appearance probability.

Morovic teaches producing a material volume coverage vector based on probabilistic distribution [0033] and [0048] and using a random threshold to determine the output property value of the voxel (Figure 3 and [0033] and [0055]). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed process of determining the output property of the voxel with the process of determining the output property of the voxel of Ikeda, a functionally equivalent mechanism for determining the output property of the voxels for printing.

Regarding claim 19 and 20, Ikeda teaches the apparatus as applied to claim 120, wherein the controller is configured to control a plurality of discharge heads such that the discharges heads print distinct regions of supporting material, modeling material, and supporting shell (i.e., model material with a predetermined attribute) (Figure 5 and [0042], [0044], and [0051]). As exhibited by the regions printed to obtain the desired article (Figure 5), it is a certain model material is positioned farther from the lateral side of the three-dimensional model (i.e., has no probability of being discharged at a position farther from the lateral side of the three-dimensional material). 
Given the geometry of the printed model material with the predetermined attribute such that there is an overhang (Figure 1), there is a gradual decrease in the probability of discharge of certain model materials at positions moving away from the lateral side of the model. 

Claims 2-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (EP 2447045) in view of Morovic (PG-PUB 2017/0214821), as applied to claim 1, in further view of Kritchman (US 9,020,627).
Regarding claim 2 and 3, Ikeda teaches the apparatus as applied to claim 1, comprising a plurality of discharge heads that is used for model processing of a three-dimensional model, and that discharges a plurality of model materials with different attributes (Ikeda, Figures 1 and 3, [0053]); and
a controller that controls the plurality of discharge heads such that support material, model material, and supporting shell are deposited (Ikeda, [0042], [0044], and [0051]) based on the CAD data for a desired three-dimensional model (Ikeda, [0003] and Figure 2), such as a three-dimensional model comprising an overhang. Ikeda teaches the probability of discharge of a model material with predetermined attribute (e.g., support material SB or SA) is higher at a position closer to a lateral side of the three-dimensional model (Ikeda, Figure 2 and [0035], [0038], [0039]). 

Ikeda in view of Morovic does not explicitly teach the discharge heads includes a first discharge configured to discharge a coloring material and a second discharge head configured to discharge a transparent material, wherein the controller is configured to control a plurality of first discharge heads so that coloring materials for the plurality of colors are discharged in an order of decreasing visibility of color as moving closer to the lateral side of the three-dimensional mold.

Kritchman teaches apparatus for three-dimensional printing, comprising a controller that creates a bulk inner region which may be formed by depositing a transparent material, a white material, a colored material or a combination thereof, and a color outline which includes voxels formed by depositing a colored building material (Figure 2 and Column 26, Lines 29-45 and Column 6, Lines 55-67). Kritchman teaches the image data may include a transparent layer as the outer layer to serve as a protective layer to protect the painted surface from deterioration and color modification over time and increase glossiness of the color and/or hardness to the surface (Column 5, Lines 45-61).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed color and transparent material arrangement of Ikeda with the color and transparent material arrangement of Kritchman such that the outer layers are transparent and the inner bulk building material are tinted. 
Given the three-dimensional object is printed such that the transparent material is closer to the lateral side and the color of the material is ordered, it is clear that the controller of Ikeda in view of Kritchman controls the first discharge head and the second discharge head so that a probability of discharge of the transparent material is higher at a position closer to the lateral side of the three-dimensional model and a plurality of first discharge heads including the first discharge head so that coloring materials for the plurality of colors are discharged in an order of visibility. 

Regarding claim 4 and 5, Ikeda in view of Morovic and Kritchman teaches the apparatus as applied to claim 2, wherein the plurality of discharge heads each includes a support material discharge head that discharges a support material, and the controller controls the support material discharge head so that the support material is discharged to the lateral side of the three-dimensional model (Ikeda, Figures 1 and 3, [0042], [0044], [0051], [0053]).  

Regarding claim 6, Ikeda in view of Morovic and Kritchman teaches the apparatus as applied to claim 3, wherein the plurality of discharge heads each includes a support material discharge head that discharges a support material, and the controller controls the support material discharge head so that the support material is discharged to the lateral side of the three-dimensional model (Ikeda, [0042], [0044], [0051], [0053]). 

Regarding claim 10, Ikeda in view of Morovic and Kritchman teaches the apparatus as applied to claim 2, wherein when a shape of the three-dimensional model on the lateral side is a vertical shape or an overhang shape (Ikeda, Figure 1), the controller controls the plurality of discharge heads so that the so that the support material is discharged closest to the lateral side of the three-dimensional model (i.e., probability of discharge of the model material with the predetermined attribute is higher at a position closer to the lateral side of the three-dimensional model) (Ikeda, [0042], [0044], [0051], [0053]).  

Regarding claim 11, Ikeda in view of Morovic and Kritchman teaches the apparatus as applied to claim 3, wherein when a shape of the three-dimensional model on the lateral side is a vertical shape or an overhang shape (Ikeda, Figure 1), the controller controls the plurality of discharge heads so that the so that the support material is discharged closest to the lateral side of the three-dimensional model (i.e., probability of discharge of the model material with the predetermined attribute is higher at a position closer to the lateral side of the three-dimensional model) (Ikeda, [0042], [0044], [0051], [0053]).  

Regarding claim 12, Ikeda in view of Morovic and Kritchman teaches the apparatus as applied to claim 4, wherein when a shape of the three-dimensional model on the lateral side is a vertical shape or an overhang shape (Ikeda, Figure 1), the controller controls the plurality of discharge heads so that the so that the support material is discharged closest to the lateral side of the three-dimensional model (i.e., probability of discharge of the model material with the predetermined attribute is higher at a position closer to the lateral side of the three-dimensional model) (Ikeda, [0042], [0044], [0051], [0053]).  

Regarding claim 13, Ikeda in view of Morovic and Kritchman teaches the apparatus as applied to claim 5, wherein when a shape of the three-dimensional model on the lateral side is a vertical shape or an overhang shape (Ikeda, Figure 1), the controller controls the plurality of discharge heads so that the so that the support material is discharged closest to the lateral side of the three-dimensional model (i.e., probability of discharge of the model material with the predetermined attribute is higher at a position closer to the lateral side of the three-dimensional model) (Ikeda, [0042], [0044], [0051], [0053]).  

Regarding claim 14, Ikeda in view of Morovic and Kritchman teaches the apparatus as applied to claim 6, wherein when a shape of the three-dimensional model on the lateral side is a vertical shape or an overhang shape (Ikeda, Figure 1), the controller controls the plurality of discharge heads so that the support material is discharged closest to the lateral side of the three-dimensional model (i.e., probability of discharge of the model material with the predetermined attribute is higher at a position closer to the lateral side of the three-dimensional model) (Ikeda, [0042], [0044], [0051], [0053]).  

Regarding claim 15, Ikeda in view of Morovic and Kritchman teaches the apparatus as applied to claim 7, wherein when a shape of the three-dimensional model on the lateral side is a vertical shape or an overhang shape (Ikeda, Figure 1), the controller controls the plurality of discharge heads so that the so that the support material is discharged closest to the lateral side of the three-dimensional model (i.e., probability of discharge of the model material with the predetermined attribute is higher at a position closer to the lateral side of the three-dimensional model) (Ikeda, [0042], [0044], [0051], [0053]).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,675,815 in view of Ikeda (EP 2447045) and in view of Kritchman (US 9,020,627).
Regarding instant claim 1, Claim 9 of U.S. Patent No. 10, 675,815 teaches a data processing apparatus comprising:
a controller comprising a receiving unit, determining unit, generating unit; 
wherein the receiving unit receives first data defining a shape and a color of a three-dimensional object;
the determining unit determines, for each of a plurality of color components, whether or not to assign color information to each voxel, of a plurality of voxels, based on color information in the first data; and
when the determining unit determines that two or more color components in the first data are assigned to one voxel, of the plurality of voxels, the generating unit generates color voxel data by assigning any one of the two or more color components in the first data as color information to the one voxel, using a density ratio of colors corresponding to the two or more color components in the first data, and 
when a first color, a second color, and a third color interfere with each other, the generating unit outputs any one of the first color, the second color, and the third color so as to satisfy:
a probability that the first color is selected=(y+z−x)/(x+y+z);
a probability that the second color is selected=(z+x−y)/(x+y+z);
a probability that the third color is selected=x+y−z)/(x+y+z), provided that a density ratio of the first color, the second color, and the third color is x:y:z.

	 While Claim 9 of U.S. Patent No. 10,675,815 does not explicitly recite a plurality of discharge heads that are configured for model processing of a three-dimensional model, one of ordinary skill in the art would have recognized that the apparatus would inherently comprise of at least one discharge head to discharge the selected color for printing the voxels.

Claim 9 of U.S. Patent No. 10, 675,815 does not explicitly plurality of discharge heads configured for model processing of a three-dimensional model, wherein the discharge heads are configured to discharge a plurality of model materials with different attributes (Figures 1 and 3, [0053]). 

Ikeda (EP 2447045) teaches a three-dimensional molding apparatus comprising: 
a plurality of discharge heads configured for model processing of a three-dimensional model, wherein the discharge heads are configured to discharge a plurality of model materials with different attributes (Figures 1 and 3, [0053]); and
a controller that controls the plurality of discharge heads such that support material, model material, and supporting shell are deposited ([0042], [0044], and [0051]) based on the CAD data for a desired three-dimensional model ([0003] and Figure 2), such as a three-dimensional model comprising an overhang. Ikeda teaches the probability of discharge of a model material with predetermined attribute (e.g., support material SB or SA) is higher at a position closer to a lateral side of the three-dimensional model (Figure 2 and [0035], [0038], [0039]). 
It would have been obvious to one of ordinary skill in the art to substitute the undisclosed discharge head for a plurality of discharge heads as taught by Ikeda, a functionally equivalent structure for printing color. 

Regarding instant claim 2 and 3, claim 9 of U.S. Patent No. 10,675,815 does not explicitly teach wherein the plurality of discharge heads includes a first discharge head configured to discharge a coloring material, and a second discharge head configured to discharge a transparent material, and wherein the controller is configured to control the first discharge head and the second discharge head so that a probability of discharge of the transparent material is higher at a position closer to the lateral side of the three-dimensional model.
Ikeda teaches a plurality of discharge heads that is used for model processing of a three-dimensional model, and that discharges a plurality of model materials with different attributes (Figures 1 and 3, [0053]); and
a controller that controls the plurality of discharge heads such that support material, model material, and supporting shell are deposited ([0042], [0044], and [0051]) based on the CAD data for a desired three-dimensional model ([0003] and Figure 2), such as a three-dimensional model comprising an overhang. Ikeda teaches the probability of discharge of a model material with predetermined attribute (e.g., support material SB or SA) is higher at a position closer to a lateral side of the three-dimensional model (Figure 2 and [0035], [0038], [0039]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed printed article for the article of Ikeda, a functionally equivalent additive manufactured article. 
Kritchman teaches apparatus for three-dimensional printing, comprising a controller that creates a bulk inner region which may be formed by depositing a transparent material, a white material, a colored material or a combination thereof, and a color outline which includes voxels formed by depositing a colored building material (Figure 2 and Column 26, Lines 29-45 and Column 6, Lines 55-67). Kritchman teaches the image data may include a transparent layer as the outer layer to serve as a protective layer to protect the painted surface from deterioration and color modification over time and increase glossiness of the color and/or hardness to the surface (Column 5, Lines 45-61).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed color and transparent material arrangement of Ikeda with the color and transparent material arrangement of Kritchman such that the outer layers are transparent and the inner bulk building material are tinted. 
Given the three-dimensional object is printed such that the transparent material is closer to the lateral side and the color of the material is ordered, it is clear that the controller of Ikeda in view of Kritchman controls the first discharge head and the second discharge head so that a probability of discharge of the transparent material is higher at a position closer to the lateral side of the three-dimensional model and a plurality of first discharge heads including the first discharge head so that coloring materials for the plurality of colors are discharged in an order of visibility. 
Regarding instant claim 4 and 5, Claim 9 of U.S. Patent No. 10,675,815 in view of Ikeda and Kritchman teaches the plurality of discharge heads each includes a support material discharge head that discharges a support material, and the controller controls the support material discharge head so that the support material is discharged to the lateral side of the three-dimensional model (Ikeda, Figures 1 and 3, [0042], [0044], [0051], [0053]).  

Regarding instant claim 6, Claim 9 of U.S. Patent No. 10,675,815 in view of Ikeda and Kritchman teaches the plurality of discharge heads each includes a support material discharge head that discharges a support material, and the controller controls the support material discharge head so that the support material is discharged to the lateral side of the three-dimensional model (Ikeda, [0042], [0044], [0051], [0053]). 

Regarding instant claim 10 and 11, Claim 9 of U.S. Patent No. 10,675,815 in view of Ikeda and Kritchman teaches a shape of the three-dimensional model on the lateral side is a vertical shape or an overhang shape (Ikeda, Figure 1), wherein the controller controls the plurality of discharge heads so that the so that the support material is discharged closest to the lateral side of the three-dimensional model (i.e., probability of discharge of the model material with the predetermined attribute is higher at a position closer to the lateral side of the three-dimensional model) (Ikeda, [0042], [0044], [0051], [0053]).  

Regarding instant claim 12 and 13, Claim 9 of U.S. Patent No. 10,675,815 in view of Ikeda and Kritchman teaches a shape of the three-dimensional model on the lateral side is a vertical shape or an overhang shape (Ikeda, Figure 1), the controller controls the plurality of discharge heads so that the so that the support material is discharged closest to the lateral side of the three-dimensional model (i.e., probability of discharge of the model material with the predetermined attribute is higher at a position closer to the lateral side of the three-dimensional model) (Ikeda, [0042], [0044], [0051], [0053]).  

Regarding instant claim 14, Claim 9 of U.S. Patent No. 10,675,815 in view of Ikeda and Kritchman teaches a shape of the three-dimensional model on the lateral side is a vertical shape or an overhang shape (Ikeda, Figure 1), the controller controls the plurality of discharge heads so that the support material is discharged closest to the lateral side of the three-dimensional model (i.e., probability of discharge of the model material with the predetermined attribute is higher at a position closer to the lateral side of the three-dimensional model) (Ikeda, [0042], [0044], [0051], [0053]).  

Regarding instant claim 15, Claim 9 of U.S. Patent No. 10,675,815 in view of Ikeda and Kritchman teaches when a shape of the three-dimensional model on the lateral side is a vertical shape or an overhang shape (Ikeda, Figure 1), the controller controls the plurality of discharge heads so that the so that the support material is discharged closest to the lateral side of the three-dimensional model (i.e., probability of discharge of the model material with the predetermined attribute is higher at a position closer to the lateral side of the three-dimensional model) (Ikeda, [0042], [0044], [0051], [0053]).  

Regarding instant claim 19 and 20, Claim 9 of U.S. Patent No. 10,675,815 in view of Ikeda and Kritchman as applied to claim instant claim 2, teaches the controller is configured to control a plurality of discharge heads such that the discharges heads print distinct regions of supporting material, modeling material, and supporting shell (i.e., model material with a predetermined attribute) (Figure 5 and [0042], [0044], and [0051]). As exhibited by the regions printed to obtain the desired article (Figure 5), it is a certain model material is positioned farther from the lateral side of the three-dimensional model (i.e., has no probability of being discharged at a position farther from the lateral side of the three-dimensional material). Given the geometry of the printed model material with the predetermined attribute such that there is an overhang (Figure 1), there is a gradual decrease in the probability of discharge of certain model materials at positions moving away from the lateral side of the model. 

Claim 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,675,815 in view of Ikeda (EP 2447045) and in view of Kritchman (US 9,020,627).
Regarding instant claim 17, Claim 1 of U.S. Patent No. 10, 675,815 recites a non-transitory computer readable medium storing a program causing a computer to execute data processing, comprising:
receiving first data defining a shape and a color of a three-dimensional object;
when two or more color components in the first data interfere with each other, with respect to one voxel of a plurality of voxels, after performing a halftoning process for each of a plurality of color components based on color information in the first data, generating color voxel data by assigning any one of the two or more color components in the first data as color information to the one voxel, using a density ratio of colors corresponding to the two or more color components in the first data; and
when a first color, a second color, and a third color interfere with each other, outputting any one of the first color, the second color, and the third color so as to satisfy:
a probability that the first color is selected=(y+z−x)/(x+y+z); 
a probability that the second color is selected=(z+x−y)/(x+y+z); and
a probability that the third color is selected=x+y−z)/(x+y+z), 
provided that a density ratio of the first color, the second color, and the third color is x:y:z.

Claim 1 does not explicitly recites a plurality of discharge heads that configured for model processing of a three-dimensional model, wherein the plurality of discharge heads is configured to discharge a plurality of model materials with different attributes; and a controller configured to control the plurality of discharge heads so that a probability of discharge of a model material with a predetermined attribute is higher at a position closer to a lateral side of the three-dimensional model.

Ikeda (EP 2447045) teaches a three-dimensional molding apparatus comprising: 
a plurality of discharge heads configured for model processing of a three-dimensional model, wherein the discharge heads are configured to discharge a plurality of model materials with different attributes (Figures 1 and 3, [0053]); and
a controller that controls the plurality of discharge heads such that support material, model material, and supporting shell are deposited ([0042], [0044], and [0051]) based on the CAD data for a desired three-dimensional model ([0003] and Figure 2), such as a three-dimensional model comprising an overhang. Ikeda teaches the probability of discharge of a model material with predetermined attribute (e.g., support material SB or SA) is higher at a position closer to a lateral side of the three-dimensional model (Figure 2 and [0035], [0038], [0039]). 

It would have been obvious to one of ordinary skill in the art to substitute the undisclosed discharge head for a plurality of discharge heads as taught by Ikeda, a functionally equivalent structure for printing color. 


Regarding instant claim 18, Claim 1 of U.S. Patent No. 10, 675,815 recites a non-transitory computer readable medium storing a program causing a computer to execute data processing, comprising:
receiving first data defining a shape and a color of a three-dimensional object;
when two or more color components in the first data interfere with each other, with respect to one voxel of a plurality of voxels, after performing a halftoning process for each of a plurality of color components based on color information in the first data, generating color voxel data by assigning any one of the two or more color components in the first data as color information to the one voxel, using a density ratio of colors corresponding to the two or more color components in the first data; and
when a first color, a second color, and a third color interfere with each other, outputting any one of the first color, the second color, and the third color so as to satisfy:
a probability that the first color is selected=(y+z−x)/(x+y+z); 
a probability that the second color is selected=(z+x−y)/(x+y+z); and
a probability that the third color is selected=x+y−z)/(x+y+z), 
provided that a density ratio of the first color, the second color, and the third color is x:y:z.

Claim 1 of U.S. Patent No. 10, 675,815 does not recite generating a three-dimensional modeling data in which a probability of discharge of a model material with a predetermined attribute is higher at a position closer to a lateral side of a three-dimensional model.
Ikeda teaches a plurality of discharge heads that is used for model processing of a three-dimensional model, and that discharges a plurality of model materials with different attributes (Figures 1 and 3, [0053]); and
a controller that controls the plurality of discharge heads such that support material, model material, and supporting shell are deposited ([0042], [0044], and [0051]) based on the CAD data for a desired three-dimensional model ([0003] and Figure 2), such as a three-dimensional model comprising an overhang. Ikeda teaches the probability of discharge of a model material with predetermined attribute (e.g., support material SB or SA) is higher at a position closer to a lateral side of the three-dimensional model (Figure 2 and [0035], [0038], [0039]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed printed article for the article of Ikeda, a functionally equivalent additive manufactured article. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742